


110 HR 6619 IH: Savings for the Uninsured on Rx

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6619
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Kuhl of New York
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a drug discount program for individuals
		  without prescription drug coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Savings for the Uninsured on Rx
			 Expenses (SURE) Act of 2008.
		2.Drug discount
			 card program
			(a)Establishment
				(1)In
			 generalThe Secretary of
			 Health and Human Services shall establish a program under this section to
			 endorse prescription drug discount card programs that meet the requirements of
			 this section in order to provide access to prescription drug discounts through
			 prescription drug card sponsors for eligible individuals throughout the United
			 States. The program is modeled on the medicare prescription drug discount card
			 program under section 1860D–31 of the Social Security Act, but without any
			 transitional assistance program as described in subsection (g) of such
			 section.
				(2)DeadlineThe
			 Secretary shall implement the program under this section so that discount cards
			 are first available by not later than 6 months after the date of the enactment
			 of this Act.
				(3)Voluntary nature
			 of programNothing in this
			 section shall be construed as requiring an eligible individual to enroll in an
			 endorsed discount card program under this section.
				(4)AdministrationThe
			 Secretary shall provide for the establishment and administration of the program
			 under this section through an office in the Department of Health and Human
			 Services that is separate from the Centers for Medicare & Medicaid
			 Services. The Secretary may promulgate regulations to carry out this
			 section.
				(b)Definitions
				(1)Eligible
			 individualFor purposes of this section, the term eligible
			 individual means any individual who—
					(A)is a citizen or
			 national of the United States or is an alien lawfully admitted to the United
			 States for permanent residence or otherwise permanently residing in the United
			 States under color of law;
					(B)is not eligible for outpatient prescription
			 drug coverage; and
					(C)is not eligible to
			 enroll for prescription drug coverage under part D of title XVIII of the Social
			 Security Act.
					(2)Outpatient
			 prescription drug coverageFor purposes of paragraph (1)(B), the
			 term outpatient prescription drug coverage means coverage of
			 prescription drugs on an outpatient basis under health insurance, a group
			 health plan, or other form of health benefits coverage (such as under the
			 Federal employees health benefits program, under the medicaid program or the
			 State children’s health insurance program (SCHIP), under a program of the
			 Indian Health Service (IHS), under a program of the Department of Veterans
			 Affairs or the Department of Defense). Such term does not include coverage
			 under a high deductible plan or benefits under a health savings account or
			 flexible spending account.
				(3)Covered discount
			 card drugFor purposes of this section, the term covered
			 discount card drug means at least those drugs that are covered part D
			 drugs under section 1860D–2(e) of the Social Security Act.
				(c)Enrollment and
			 enrollment feesThe provisions of subsection (c) of section
			 1860D–31 of the Social Security Act shall apply under this section in the same
			 manner as they apply under such section, except that—
				(1)the enrollment
			 forms shall be such enrollment forms as may be established for purposes of
			 carrying out this section;
				(2)notwithstanding
			 paragraph (1)(C)(ii) of such subsection, there shall be an annual open
			 enrollment process for eligible individuals;
				(3)notwithstanding
			 paragraph (2) of such subsection, the annual enrollment fee shall not be
			 prorated for any year and shall continue for each year in which the program is
			 in operation under this section;
				(4)there shall be no
			 special provisions for transitional assistance for eligible individuals;
			 and
				(5)the limitation on
			 enrollment before January 1, 2006, under paragraph (1)(A)(ii) of such
			 subsection shall not apply.
				(d)Provision of
			 information on enrollmentThe
			 provisions of subsection (d) of such section shall apply under this section in
			 the same manner as they apply under such section, except that—
				(1)the information
			 disseminated shall include information concerning the use of health savings
			 accounts to cover the costs of prescription drugs for which discounts are
			 provided under this section;
				(2)there shall be a
			 toll-free number, other than the medicare toll-free number, used to carry out
			 paragraph (1)(D) of such subsection;
				(3)any special
			 provisions relating to transitional assistance for eligible individuals shall
			 not apply; and
				(4)the information
			 disseminated does not need to include information on medicare options.
				(e)Discount card
			 and eligibility features; qualification of sponsors; endorsement of programs;
			 disclosure and oversight
				(1)Application of
			 certain provisionsThe provisions of subsections (e) (other than
			 paragraph (1)(D)), (f), (h) (other than paragraph (9)), and (i) of such section
			 shall apply under this section in the same manner as they apply under such
			 section, except that no provision relating to transitional assistance for
			 eligible individuals shall apply.
				(2)Requirement for
			 marketing plansThe Secretary shall require that sponsors of
			 prescription drug discount card programs demonstrate that they have a marketing
			 plan to reach out effectively to eligible individuals.
				(3)Additional
			 informationIn addition to the use of information described in
			 subsection (f)(3)(B) of such section for verification of eligibility, the
			 Secretary shall also use—
					(A)information on
			 medicare eligibility; and
					(B)eligibility
			 information made available to the Secretary under arrangements between the
			 Secretary and the Secretaries of Veterans Affairs and Defense in connection
			 with programs of the Departments of Veterans Affairs and Defense.
					(f)Miscellaneous
			 provisionsThere shall be no judicial review of a determination
			 not to endorse a prescription drug discount card program or not to enter into a
			 contract with a prescription drug card sponsor under this section.
			
